Citation Nr: 0031810	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-03 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the 
appellant's claim of entitlement to apportionment of the 
veteran's nonservice-connected pension benefits.  The 
appellant gave sworn testimony before the undersigned at a 
hearing at the RO in July 2000.  A transcript of that hearing 
is of record.  

The appellant is unrepresented.  The veteran is represented 
by the Military Order of the Purple Heart, which submitted a 
written argument dated in September 2000.  

The matter is now before the Board for appellate 
consideration.  


REMAND

The record shows that the appellant and the veteran were 
married in January 1977 and had two children, a daughter born 
in August 1979, and a son born in April 1984.  A rating 
decision dated in February 1980 found the veteran permanently 
and totally disabled for pension purposes, effective from 
July 1979.  A rating decision dated in February 1983 denied 
entitlement to special monthly pension.  An Eligibility 
Verification Report dated in February 1998 indicates that the 
veteran is receiving improved pension benefits.  

The special apportionment decision dated in November 1998 
indicated that the veteran's currently monthly income was 
$1,166.00, with, it appeared, no other sources of income, for 
a total monthly income of $1,166.00.  The appellant's current 
monthly income was $456.00.  The appellant reportedly had 
other monthly income of $776.00, for a total monthly income 
of 1,232.00.  Her monthly expenses were $771.00, leaving a 
net income after expenses of $461.00.  The RO denied the 
claim for apportionment of nonservice-connected pension 
benefits on the ground that the appellant had not shown the 
need for an apportionment.  The RO stated that she and her 
daughter had income and that the monthly expenses were not 
high and did not exceed family income.  After expenses, the 
RO said, there was some money left.  The RO also indicated 
that the veteran was contributing to their support.  

The appellant maintains, however, that on February 1, 1998, 
the veteran left her and their children to fend for 
themselves and that his financial support since then has been 
negligible.  She contends that with respect to his pension, 
the veteran claimed three dependents - the appellant and 
their two children.  The appellant argues that she should 
receive at least the amount set aside by VA for dependents.  
She also claims that the loss of income from VA had caused 
her family great and undue hardship.  She requests that VA 
consider the provisions of 38 C.F.R. § 3.450 regarding the 
veteran's responsibility for dependents' support.  

The record contains a VA Form 21-8947 (Compensation and 
Pension Award) that shows that the veteran's "net monthly 
rate" was $1,191.00, effective December 1, 1997, which 
included an award for his spouse and two children.  Effective 
July 1, 1999, the net monthly rate was reduced to $1,068.00, 
which included an award for his spouse and one child.  

The governing regulatory and legal framework allows for an 
apportionment of a veteran's pension benefits if the veteran 
is not residing with his or her spouse, or if the veteran's 
children are not residing with the veteran, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's or children's support.  38 U.S.C.A. § 5307(a) 
(West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (2000).  However, if 
a veteran is providing for his or her dependents, no 
apportionment will be made.  38 C.F.R. § 3.450(c).  A 
veteran's pension may be specially apportioned if hardship is 
shown to exist on the part of the veteran's dependents as 
long as such apportionment would not cause undue hardship to 
the veteran.  38 C.F.R. § 3.451 (2000).  In determining the 
rate of apportionment, consideration will be given to such 
factors as the amount of VA benefits payable; other resources 
and income of the veteran and those dependent in whose behalf 
apportionment is claimed; and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  38 C.F.R. §§ 3.451, 3.453.  As the veteran is in 
receipt of improved pension benefits, the provisions of 
38 U.S.C.A. § 1521(b) (West 1991) and 38 C.F.R. § 3.454(b) 
(2000) are also potentially applicable.  

This is a contested claim.  Although the veteran was informed 
in writing of the RO's special apportionment decision, 
neither he nor his representative was furnished with a 
statement of the case in this matter, as required under 38 
C.F.R. § 19.101 (2000), following the appellant's filing of 
her notice of disagreement.  The statement of the case issued 
in February 1999 was sent to the appellant and to the 
Disabled American Veterans, which organization does not 
represent the veteran.  It does not appear, moreover, that 
the veteran was provided with the content of the appellant's 
substantive appeal, as required by 38 C.F.R. § 19.102 (2000), 
nor was he notified of the hearing held before the 
undersigned at the RO in July 2000.  The Certification of 
Appeal (VA Form 8) indicates that the RO believed that 
contested claim procedures were not applicable in this case.  
It appears that the veteran has lived in the Richmond, 
Virginia, area during the prosecution of this appeal.  

The record shows that a Judgment Regarding Parental 
Obligations was obtained by the County of Ventura, 
California, obligating the veteran to pay $370.00 a month in 
child support for his son, beginning June 1, 1998.  The 
veteran was also ordered to pay past child support in the 
amount of $1,480.00 for the period from February 1 to May 31, 
1998, in installments of $50.00 a month, beginning June 1, 
1998.  The judgment was filed in the Superior Court of 
Ventura County and became final in August 1999.  Notice of 
entry of judgment was filed the following October.  

Although the RO apparently believed when it rendered its 
special apportionment decision that the veteran was 
contributing to the support of his estranged spouse and minor 
child, the Child Support Division of the Office of the 
District Attorney for Ventura County reported in February 
1999 that child support payments had never been received from 
the veteran.  

The appellant testified in July 2000 that she was still 
married to the veteran.  She testified that although the 
veteran's last address was in Richmond, Virginia, she 
believed that he was now living in a shelter in New York.  
She testified that she had worked for the County of Ventura 
nearly two years.  She said that she was in dire financial 
straits and that she had a lot of bills that had been 
incurred "between the two of us" that he was not helping to 
pay.  These were mostly joint obligations from credit cards.  
Those credit card balances amounted to about $3,500.00.  The 
appellant stated that basically she had been living on credit 
because she had no money left over for food.  She said that 
her daughter was the one who had been "feeding us".  She 
testified that her daughter and her daughter's baby lived 
with her and her son.  She said that they lived in a 3-
bedroom apartment.  Although she paid on her credit cards, 
she was unable to pay as much as obligated, which amounted to 
about another $110.00 a month, for which she was receiving 
collection notices.  She testified that she had been notified 
that her rent would be going up because of her daughter's 
income and that she was sometimes late making utilities and 
phone payments.  The appellant reported that her daughter 
also worked for the county.  Her son was 16 and was in 
school.  She said that her 1993 Taurus was in fairly good 
repair and that she was not receiving any assistance from a 
church or a relief agency currently.  She testified that in 
addition to other obligations listed in a statement received 
at the hearing, she owed her mother $200.00.  She testified 
that she was covered by health insurance and that there were 
no current health problems.  She said that except for $175.00 
to pay a phone bill, the veteran had provided no support 
since the separation in February 1998.  

In a statement dated July 27, 2000, and received at the 
hearing, the appellant reported that her monthly take-home 
pay was $1,198.00.  She said that her household included two 
children and one grandchild.  She listed her monthly expenses 
as:  

Rent:            $491.00
				Utilities:           70.00
				Cable:               32.00
				Car payment:  158.19
				Car insurance:   52.00
				Credit cards:    130.00
				Telephone:         40.00
				Church tithes:  120.00
				TOTAL:      $1,093.19

The appellant further reported that her remaining income went 
for food.  She said that her daughter helped her pay for food 
and miscellaneous items needed.  Her daughter worked for the 
County of Ventura and had one child.  She said that she was 
in need of assistance from her spouse and that he had paid a 
total of $175.00 to her in the previous two and a half years.  
She maintained that a portion of his pension should be paid 
to her for his minor son.  

In view of the foregoing, the Board concludes that further 
development, as specified below, is necessary.  Accordingly, 
the case is REMANDED to the RO for the following actions:  

1.  The RO should contact the appellant 
and determine whether she has a current 
address for the veteran and confirm that 
she and the veteran are still married.  
If either party has obtained a divorce, a 
copy of the final the divorce decree 
should be obtained, if possible, and 
included in the claims file.  

2.  The RO should also request that the 
appellant complete an up-to-date 
Financial Status Report setting forth all 
current monthly expenses and income.  The 
Financial Status Report should be 
associated with the claims file.  

3.  The RO should contact the VA payment 
facility and determine the address to 
which the veteran's pension checks are 
being disbursed; that information should 
be included in the claims file.  

4.  The RO should contact the veteran and 
his representative and request that the 
veteran complete a current Financial 
Status Report setting forth all current 
monthly expenses and income.  The 
Financial Status Report should be 
associated with the claims file.  

5.  A copy of the transcript of the July 
28, 2000, hearing before the Board should 
be provided to the veteran for his 
information and comment.  

6.  If a more current address for the 
veteran cannot be obtained, the RO should 
attempt to contact the veteran through 
his last known address of record.  

7.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
apportionment of the veteran's 
nonservice-connected pension benefits.  
The appellant, as well as the veteran and 
his representative, should be provided 
with a supplemental statement of the case 
containing a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with contested claims 
procedures.  Both parties should also be 
afforded the opportunity to respond 
before the case is returned to the Board 
for further appellate review.  If 
attempts to contact the veteran and to 
provide him with relevant documents in 
this case are unavailing, that fact 
should be carefully documented in the 
claims file.  

The purposes of this REMAND are to develop facts pertinent to 
the claim and to ensure due process of law.  No action is 
required of either party until further notice is received.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case pending 
completion of the development requested herein.  

The appellant and the veteran are entitled to submit 
additional evidence and argument on the matter remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

